Case: 17-13947   Date Filed: 05/29/2018   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13947
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:17-cr-00130-WSD-RGV-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

versus

LEONARDO JUAN ALCOSER-LOPEZ,
a.k.a. Leonardo Alcoser,
a.k.a. Leonardo Lopez,
a.k.a. Leonardo Arnulfo Alcoser,
a.k.a. Leonardo Alcacer,
a.k.a. Juan Alcoser,
a.k.a. Juan Carlos Alcoser,
a.k.a. Juan Carlos Leobardo Alcoser,
a.k.a. Juan Lebardo Alcoser,
a.k.a. Juan Leobardo Alcoser,
a.k.a. Juan Leovardo Alcoser,
a.k.a. Leonel Arnulfo Amendares,
a.k.a. Leonel Enurfo Amendares,
a.k.a. Leobardo Juan Carlos,
a.k.a. Leonel Hernendez Gonzalez,
a.k.a. Leonardo Martinez,
a.k.a. Leonardo Juan Martinez,
a.k.a. Daniel Cruz Perez,
              Case: 17-13947     Date Filed: 05/29/2018   Page: 2 of 8




                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                   (May 29, 2018)

Before JORDAN, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:

      Defendant appeals his 78-month sentence, imposed following his guilty plea

to illegal reentry by a previously deported alien, in violation of 8 U.S.C. § 1326(a)

and (b)(2). On appeal, Defendant challenges the substantive reasonableness of his

sentence. After careful review, we affirm.

I.    BACKGROUND

      Defendant, a native and citizen of Mexico, was convicted in California in

July 2006 on charges of second-degree robbery, second-degree commercial

burglary, and grand theft. He was sentenced to 180 days’ imprisonment and

3 years of probation as to the robbery and 90 days’ imprisonment and 3 years of

probation as to the burglary and theft offenses. Upon completion of his sentences,

he was removed to Mexico on February 7, 2007.

      Within one month after his removal, he unlawfully reentered the country: a

fact we know because Defendant was arrested in California on a probation

                                          2
              Case: 17-13947     Date Filed: 05/29/2018   Page: 3 of 8


violation warrant based on the above robbery offense and was sentenced to

90 days’ imprisonment. He was removed to Mexico for a second time on May 31,

2007. He returned again to the United States, and his probation was once again

revoked on January 17, 2008. This time he was sentenced to two years’

imprisonment.

      Then, in November 2009, Defendant was arrested in California and later

pled guilty to possession of a controlled substance and false identification to peace

officers. Upon completion of a two-year imprisonment sentence, Defendant was

removed for a third time to Mexico in July 2011.

      Defendant again unlawfully returned to the United States and, in August

2016, he was arrested in Georgia on charges of simple assault and terroristic

threats. After being transferred to the custody of Immigration and Customs

Enforcement, Defendant was eventually charged in the present case with illegal

reentry by a previously deported alien, in violation of 8 U.S.C. § 1326(a) and

(b)(2). He pled guilty without the benefit of a plea agreement.

      Applying the 2016 Guidelines, the Presentence Investigation Report (PSR)

assigned Defendant a base offense level of 8 pursuant to U.S.S.G. § 2L1.2.

Defendant received an 8-level enhancement under § 2L1.2(b)(2)(B) because,

before he was ordered removed from the United States for the first time, he had

sustained a felony conviction for which the sentence imposed was two years or


                                          3
                Case: 17-13947       Date Filed: 05/29/2018      Page: 4 of 8


more. Specifically, the PSR stated that the sentence imposed for the robbery

offense totaled more than two years with the inclusion of the imprisonment terms

imposed following probation revocation for that offense.1 Defendant also received

an 8-level enhancement under § 2L1.2(b)(3)(B) because he engaged in criminal

conduct that resulted in a conviction for a felony offense for which the sentence

imposed was two years or more after he was ordered removed from the United

States. With a 3-level reduction for acceptance of responsibility, his total offense

level was 21. Defendant was assigned 11 criminal history points, resulting in a

criminal history category V. Based on a total offense level of 21 and a criminal

history category of V, Defendant’s guideline range was 70 to 87 months’

imprisonment.

       At the sentencing hearing, the district court confirmed that the guideline

range was 70 to 87 months’ imprisonment. Defendant requested a downward

variance, asserting that the 8-level enhancement under § 2L1.2(b)(2)(B)

overrepresented the seriousness of his robbery conviction because he only received

a six-month imprisonment sentence for that offense. Specifically, he asserted that

the enhancement applied not because of the original six-month sentence but

because of the additional terms of imprisonment he received after his probation

was revoked, all of which totaled more than two years’ imprisonment.

1
  For purposes of § 2L1.2, the term sentence imposed “includes any term of imprisonment given
upon revocation of probation, parole, or supervised release.” U.S.S.G. § 2L1.2, comment. (n.2).
                                               4
                Case: 17-13947        Date Filed: 05/29/2018       Page: 5 of 8


       The Government recommended an 85-month sentence, emphasizing

Defendant’s extensive criminal history and the fact that although he had been

deported several times, he had repeatedly flouted the law by returning to the

United States. After considering the 18 U.S.C. § 3553(a) factors, the district court

sentenced Defendant to 78 months’ imprisonment. Defendant objected to the

substantive reasonableness of the sentence and this appeal followed.

II.    DISCUSSION

       Using a two-step process, we review the reasonableness of a district court’s

sentence for abuse of discretion. United States v. Cubero, 754 F.3d 888, 892 (11th

Cir. 2014). First, we determine whether a sentence is procedurally reasonable. Id.

After determining that a sentence is procedurally sound, we then examine whether

the sentence is substantively reasonable in light of the totality of the circumstances

and the 18 U.S.C. § 3553(a) factors. 2 Id. The party challenging the sentence bears

the burden of showing that it is unreasonable. United States v. Pugh, 515 F.3d

1179, 1189 (11th Cir. 2008).




2
  The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
education or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission;
(9) the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution
to victims. 18 U.S.C. § 3553(a).
                                                5
              Case: 17-13947     Date Filed: 05/29/2018   Page: 6 of 8


      Defendant has not met his burden of showing that his sentence is

substantively unreasonable. For starters, his 78-month sentence was within the

guideline range of 70 to 87 months’ imprisonment. “Although we do not

automatically presume a sentence within the guidelines range is reasonable, we

ordinarily expect a sentence within the Guidelines range to be reasonable.” United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (quotations omitted) (alteration

accepted). Defendant’s sentence is also well below the statutory maximum of 20

years’ imprisonment. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008) (stating that a sentence below the statutory maximum is an indicator of

reasonableness).

      Moreover, Defendant’s 78-month sentence was supported by several

§ 3553(a) factors. As noted by the district court, the 78-month sentence was

necessary to promote respect for the law and to provide specific and general

deterrence. Indeed, the district court noted that Defendant had not only illegally

entered the United States several times after being deported, but he had also

committed crimes that posed a danger to society when he returned. The court

emphasized that a sentence of incarceration would force Defendant to comply with

the law and would specifically deter him from illegally returning to the United

States again. The court further noted the importance of imposing a sentence that

took into account Defendant’s history and characteristics.


                                          6
                Case: 17-13947        Date Filed: 05/29/2018       Page: 7 of 8


       The record reveals no clear error of judgment by the district court in its

weighing of the § 3553(a) factors, nor does the record indicate that the court

imposed an unreasonable sentence. See United States v. Irey, 612 F.3d 1160, 1190

(11th Cir. 2010). We are also not persuaded by Defendant’s argument that the

district court abused its discretion by not granting a downward variance based on

Application Note 5 to § 2L1.2 of the Guidelines. Defendant received an 8-level

enhancement under § 2L1.2(b)(2)(B) because he had a prior felony conviction for

robbery for which the sentence imposed was more than 2 years. See U.S.S.G.

§ 2L1.2(b)(2)(B). Defendant does not argue that the enhancement was incorrectly

applied. Instead, he asserts that the district court should have varied downward

based on Application Note 5 because the enhancement overstates the seriousness

of the robbery offense. 3

       Application Note 5 to U.S.S.G. § 2L1.2 provides that:

       There may be cases in which the offense level provided by an
       enhancement in subsection (b)(2) and (b)(3) substantially understates
       or overstates the seriousness of the conduct underlying the prior
       offense, because (A) the length of the sentence imposed does not
       reflect the seriousness of the prior offense; . . . or (C) the time actually
       served was substantially less than the length of the sentence imposed
       for the prior offense. In such a case, a departure may be warranted.

3
  As Defendant concedes, Application Note 5 refers to the imposition of a departure, not a
variance, when the enhancement overstates the underlying conduct of the offense. See U.S.S.G.
§ 2L1.2, comment. (n.5). Defendant does not argue that the district court abused its discretion by
not granting a departure, nor would we have jurisdiction to review such a determination if he had
made that argument. See United States v. Pressley, 345 F.3d 1205, 1209 (11th Cir. 2003)
(explaining that we lack jurisdiction to review the district court’s discretionary decision not to
depart under the Sentencing Guidelines).
                                                7
              Case: 17-13947     Date Filed: 05/29/2018   Page: 8 of 8




U.S.S.G. § 2L1.2, comment. (n.5).

      Here, the district court considered Defendant’s argument concerning

Application Note 5, but rejected it. Indeed, the court acknowledged Defendant’s

original six-month sentence for robbery, but suggested that the application note did

not take into account circumstances such as those presented here. That is,

Defendant had failed to abide by the terms of his probation after completing an

imprisonment sentence. The court further characterized as “egregious” the fact

that Defendant violated his probation twice after being deported to Mexico, and

noted that the short sentence Defendant received for the robbery offense did not

deter him from committing further criminal conduct.

      Although Defendant’s original sentence for robbery may have only been six

months’ imprisonment, the two-year imprisonment sentence imposed following his

second probation revocation reflects the serious nature of Defendant’s failure to

conform his actions to the law. We conclude that the district court did not abuse its

discretion by declining to vary downward from the guideline range. See United

States v. Willis, 560 F.3d 1246, 1251 (11th Cir. 2009) (reviewing for

reasonableness the denial of defendant’s request for a variance).

      Based on the above reasons, Defendant has not met his burden of showing

that his 78-month sentence was substantively unreasonable.

      AFFIRMED.
                                         8